DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Re Claims 1 & 10: 
The limitation, “parameterise the authenticating of a bearer,” lacks support in the original disclosure.  Throughout the Specification, ‘parameterising a device’ is disclosed.  It is also disclosed that it is possible to parameterise the application.  But “parameterise the authenticating of a bearer” is never disclosed.
The limitations, “setting a parameter to a value” and “when the parameter has a different value,” lack support in the original disclosure.  The specification discloses a parameter having a particular value of 1 or 0 as evidenced by PG Pub Paragraphs 86, 103 and 119.  The limitations, “setting a parameter to a value” and “when the parameter has a different value,” are notably broader that the original disclosure.
The limitation, “which makes possible to parameterise,” lacks support in the original disclosure.  Specification discloses making activating the whole of the solution used by the present invention possible by setting a specific parameter to the value ‘1’ as evidenced by PG Pub Paragraphs 86, 103 and 119.  The original disclosure is silent about anything or any-step of making parameterising possible.
Claims 3-9, 11, and 12 are non-compliant at least due to dependency on the non-compliant base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1 & 10:
The limitation, “the activating by the module for activating the biometric function being performed by setting a parameter to a value which makes possible to parameterise the authenticating of a bearer” is indefinite.  It is unclear what makes possible to parameterise the authenticating of a bearer.  The possible choices are i) the activating being performed, ii) setting a parameter to a value, or iii) a value.
Claims use the terms, “user” and “bearer,” whose meanings seem to overlap.  Specification seems to use these terms interchangeably as evidenced by PG Pub Paragraphs 7 and 89.  Claims would be made clearer by consistently using only one of these two terms.
The limitation, “when the parameter has a different value,” is indefinite.  The value being different has meaning only in comparison to other value.  Claim language does not make it clear what this ‘other value’ is.  It is speculated that the term, ‘a value,’ in the phrase, ‘setting a parameter to a value which makes possible to parameterize,’ is the ‘other value’ that the value is different from.  The following amendments is proposed: “setting a parameter to a first value which makes possible to parameterise the authenticating of a bearer by at least a verification of biometric data, and when the parameter has a second value different from the first value,”

Claims 3-9, 11, and 12 are indefinite at least due to dependency on the non-compliant base claims.

Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of new ground of rejection.
Claims are rejected as failing to comply with the written description requirement and as being indefinite for failing to particularly point out and distinctly claim the subject matter.  For further details refer to the above sections under “Claim Rejections - 35 USC § 112”
As illustrated above, the latest claim amendments contain significant non-compliance and indefiniteness to a point that the metes and bounds of the latest claim amendments cannot be determined with a reasonable degree of confidence.  Even though the prior-art examination on the claims without the latest claim amendments had already been conducted, examiner still updated the search and came to the same conclusion as the last Office Action.  Because the prior-art rejections on the claims without the latest claim amendments are the same as in the last Office Action, examiner does not see a need to repeating them in the current Office Action.
  The lack of prior-art rejection on the latest claim amendments should in no way to be construed to be an indication of an allowability.  Prior-art examination on the claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/TAE W KIM/Examiner, Art Unit 2887

/THIEN M LE/Primary Examiner, Art Unit 2887